GARCIA, Judge (dissenting). My colleagues have identified causation as the dispositive issue in this worker's compensation case and conclude that there was a failure of proof establishing a causal connection between Lt. Oliver’s death and job-induced stress as a medical probability. I respectfully disagree. Specifically, the opinion indicates that while plaintiff developed evidence of “[a] general nature as to stress associated with certain aspects of the occupation of being a fireman, she offered no proof of stress as related to Lt. Oliver individually at or near the time of his death.” Further, in commenting on the evidence which was presented concerning occupational stress, the opinion states: While this evidence suggests some stress as to the occupation of fire fighting in general, it proves nothing as far as Lt. Oliver and, more importantly, it does not establish any identifiable stress at or near the time of his death. In fact, the entire evidence is to the contrary. For this proposition, the opinion relies heavily on Alspaugh v. Mountain States Mutual Casualty Co., 66 N.M. 126, 343 P.2d 697 (1959). I believe Alspaugh provides an inadequate foundation upon which to construct a sound rationale for reversal. The facts in Alspaugh are sufficiently distinguishable from our present case. In Alspaugh, decedent’s widow sought to show that her husband’s death was due to a heart attack and that the heart attack was caused by his work as a supervisor with the New Mexico State Highway Department. The record indicates that he had suffered a heart attack and, thereafter, was off work for several months while he received treatment at various places and hospitals. He died three months later. At the time of trial, the most plaintiff’s medical experts could say about decedent’s cause of death and his relation to employment was: “[T]he deceased might have suffered a heart attack from the condition of his employment and the heart attack might have been the cause of death. * *” (emphasis added). Neither doctor expressed an opinion apart from the “possibilities” as to decedent’s cause of death. The only evidence as to the cause of death was a death certificate listing “Hypertensive Arteriosclerotic Heart Disease Generalized” as an immediate cause, and “Cerebral Atrophy” as a contributing cause. The supreme court noted that decedent’s doctors had neither attended to nor seen him within six weeks of his death and the doctors expressed no opinion as to the cause of decedent’s death. In commenting on the death certificate, the supreme court said: “[W]e do not understand the language of the certificate to indicate death resulted from a heart attack or accident suffered some three months or more previously, or from complications resulting therefrom.” Id. at 129, 343 P.2d 697. The central issue in Alspaugh was whether a causal relationship had been established between the accident and the injury and between the injury and the death. In resolving the question against the claimant, the court explained that a death resulting three months after a heart attack, without expert testimony indicating the probabilities as opposed to mere possibilies, was insufficient to provide the causal connection. This point is highlighted by the court’s language: [T]he “natural experience of mankind” does not “suggest the presence of a causal connection” where more than three months elapsed between the second heart attack and the decedent’s demise. There was no medical testimony of a causal connection, and certainly if the medical experts were unable to so testify, it is not within the province of the court to assume such a causal connection[.] Id. at 130, 343 P.2d 697. We are not faced with the problem that arose in Alspaugh. Here, there was positive, direct testimony from an expert medical witness specifically linking Lt. Oliver’s work as a firefighter with his heart attack and the heart attack with his death. Dr. Hall’s response to the hypothetical question referred to in the body of the opinion, should be sufficient to provide the requisite causal connection. Little v. J. Korber & Co., 71 N.M. 294, 378 P.2d 119 (1963). There was more. Plaintiff’s Exhibit No. 3 was admitted into evidence. It states in relevant part: [I]t is my professional opinion that his [decedent’s] condition was caused by a great deal of stress, tension and exertion related to his job as a fireman for the city of Albuquerque. It is a known fact that stress is a causal factor in coronary artery disease. There is no question that Mr. Oliver’s employment as a firefighter was without doubt stressful. * * * Although some individuals handle stress better than others, Mr. Oliver was not one of these individuals as he succumbed to a stressful situation as a firefighter. Once again the medical relationship between Mr. Oliver’s work requirements and his demise from heart disease, was the major factor in the cause of death. Dr. Hall’s testimony and his letter, Exhibit No. 3, provided the requisite causal connection which was absent in Alspaugh. Unusual exertion in one’s occupation is not required. Rather, usual, ordinary exertion suffices. Sanchez v. Board of County Commissioners, 63 N.M. 85, 313 P.2d 1055 (1957); Bufalino v. Safeway Stores, Inc., 98 N.M. 560, 650 P.2d 844 (Ct.App.1982). The opinion would indicate that nothing of significance occurred that would have resulted in stress sufficient to trigger a heart attack. I would find to the contrary. I believe there is ample evidence of stress, both as it relates to firefighters and to decedent. First, decedent was employed in a highly stressful occupation. Secondly, decedent was more than a firefighter. He was also an Emergency Medical Technician (EMT) and, as a result, was required to respond to a variety of life threatening situations involving serious injury or death. Finally, he was a fire unit supervisor and thus shouldered a greater responsibility not only for his own life but for the safety of men and women within his unit. See Alspaugh (general supervision of work stressful situation). The record indicates that Lt. Oliver’s unit had been placed on standby status to respond as additional help or as back-up to a large oil fire. There is tremendous stress that is attributable to simple standby duty. It is important to keep in mind that stress can occur even while waiting or asleep. Dr. Isaiah M. Zimmerman, a nationally recognized expert on occupational stress, writes: Stress is a nonspecific response to outside demands. It is the state of being “on duty.” Even as we sleep we are responding to various demands of the body, the environment, and the mind (dreams). Thus, stress is a normal accompaniment of life. As demands increase, the body and the mind reorganize continually to cope with them. Eventually, under chronic conditions of overload, the efficiency of that coping process becomes marginal, and the quality of work and personal life is threatened. Zimmerman, The Judges’ Journal, Vol. 20, No. 3 (1981). The record indicates that it was not an ordinary evening. A gasoline tanker had overturned, spilling some 9,000 gallons of fuel. An electrical spark ignited the fuel and four firefighting units were dispatched at the first alarm. Shortly after the units arrived, a second alarm was called in and nine additional firefighting units were required to respond. Plaintiff’s own unit was placed on standby and moved to another station so as to respond more quickly to other emergencies and to be available for call-out on a further alarm. Referring to the gasoline fire, Lt. Oliver had indicated “It’s a good one; its an oil spill.” The exhibits introduced into evidence indicate that thirty city firefighters were called out to battle the blaze. They were joined by six firefighters from Kirtland Base together with twelve police officers who were used to control traffic. Even though decedent was not physically present at the fire, it was reasonable for the trial court to believe that the standby situation caused extra stress. Under our standard of appellate review, we are to determine if there is evidence that supports the trial court’s finding. In this case, I believe the evidence would sufficiently support the trial court’s determination that decedent suffered an accidental injury which was causally related to his occupation as a firefighter. I would affirm the trial court.